TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00273-CV


                            William Anthony Brubaker, Appellant

                                                v.

                              Patricia Byrne Brubaker, Appellee




   FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 17-0199-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on June 25, 2018. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

October 23, 2018. In granting the most recent extension, this Court advised appellant that no

further extensions would be granted.      On October 23, 2018, appellant filed a motion for

reconsideration of extension of time to file his brief. Shortly after midnight on October 24, 2018,

appellant submitted a brief, which was received, not filed, because it failed to comply with the

rules of appellate procedure. Among other deficiencies, the brief lacks a signature, as well as the

following required sections: issues presented, statement of facts, summary of the argument, and

argument. See Tex. R. App. P. 9.1, 38.1(f)-(i). We notified appellant of various specific

deficiencies and requested that he resubmit a compliant brief on or before October 26, 2018. To

date, a rules-compliant brief has not been tendered for filing and is overdue.           We deny
appellant’s motion for reconsideration of time to file his brief. We dismiss this appeal for want

of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: November 8, 2018




                                                 2